OPINION
BELCHER, Judge.
The conviction is for selling an alcoholic beverage in a wet area without a permit; the punishment, one day in jail.
*350The appellant did not file a brief in the trial court setting forth the grounds of error of which he desires to complain on appeal. Art. 40.09, Sec. 9, Vernon’s Ann.C. C.P.; Ochoa v. State, Tex.Cr.App., 424 S.W.2d 642.
From the record as presented, nothing appears which should be considered under the provisions of Section 13 of Art. 40.09, supra.
No question of indigency is presented.
The judgment is affirmed.